DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:Regarding claim 1, no prior art discloses alone or in combination the italicized and bolded features “An extended reality based positive affect implementation for product development apparatus comprising: a user analyzer, executed by at least one hardware processor, to determine, for a user wearing or utilizing a device, characteristics of the user, and determine an environment of the user; and an extended and immediate environment augmenter, executed by the at least one hardware processor, to determine, based on the characteristics and the environment of the user, a plurality of augmentation elements, generate a recommendation of a plurality of augmentation elements from the determined plurality of augmentation elements, and render, based on selection of at least one augmentation element from the recommended plurality of augmentation elements, the at least one augmentation element in at least one of an extended environment or an immediate environment of the user; an interaction controller, executed by the at least one hardware processor, to control interaction of the user with the at least one rendered augmentation 50D19-320-03880-00-USPATENT element; and a feedback analyzer, executed by the at least one hardware processor, to analyze feedback of the user with respect to the at least one rendered augmentation element.determining, by the at least one hardware processor, an environment of the user; determining, by the at least one hardware processor, based on the characteristics and the environment of the user, a plurality of augmentation elements; rendering, by the at least one hardware processor, at least one augmentation element from the plurality of augmentation elements in at least one of an extended environment or an immediate environment of the user; and controlling, by the at least one hardware processor, interaction of the user with the at least one rendered augmentation element.Claim 17 depends on allowable claim 16.Regarding claim 18, no prior art discloses alone or in combination the italicized and bolded features “A non-transitory computer readable medium having stored thereon machine readable instructions, the machine readable instructions, when executed by at least one hardware processor, cause the at least one hardware processor to: determine, for a user wearing or utilizing a device, characteristics of the user;  60D19-320-03880-00-USPATENT determine an environment of the user; determine, based on the characteristics and the environment of the user, a plurality of augmentation elements; generate a recommendation of at least one augmentation element from the determined plurality of augmentation elements; render the at least one augmentation element in at least one of an extended environment or an immediate environment of the user; and control interaction of the user with the at least one rendered augmentation element.Claims 19 and 20 depend on allowable claim 18.
The closest prior art of records, e.g., Hazy (US 2015/0269525 A1) discloses system and method for the augmentation of emotional and social intelligence in technology mediated communication. The reference failed to teach the features deemed allowable
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN MUSHAMBO whose telephone number is (571)270-3390.  The examiner can normally be reached on Monday-Friday (8:00AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on (571) 272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARTIN MUSHAMBO/Primary Examiner, Art Unit 2674                                                                                                                                                                                                        2/13/2021